Citation Nr: 0725106	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-15 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to Department of Veterans Affairs 
(VA) benefits based on a period of service from January 1968 
to July 1971.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The veteran served on active duty from January 1968 to July 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 denial by the VA Regional 
Office (RO) in Waco, Texas.  

The veteran and his wife testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in February 2007, and a transcript of the hearing is of 
record.  

Evidence received by the Board after the most recent 
Supplemental Statement of the Case in December 2006 consists 
of correspondence from the veteran and others and does not 
warrant referral to the RO for review.  See 38 C.F.R. 
§ 20.1304(c) (2006).  


FINDINGS OF FACT

1.  The claim of entitlement to VA benefits based on a period 
of service from January 1968 to July 1971 was most recently 
denied by the Board in October 1991.  

2.  The additional evidence received since October 1991 
includes material that is not cumulative or redundant of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of entitlement to VA benefits based on a period of 
service from January 1968 to July 1971.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

With respect to the matter of the submission of new and 
material evidence, although VA's duty to assist is 
circumscribed, the notice provisions of VCAA are 
applicable.  

The United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a), as amended by the 
VCAA, and 38 C.F.R. § 3.159(b), as amended, which pertain 
to VA's duty to notify a claimant who had submitted a 
complete or substantially complete application, apply to 
those claimants who seek to reopen a claim by submitting 
new and material evidence pursuant to 38 U.S.C.A. § 5108.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In February 2005, the RO sent the veteran a letter, with a 
copy to his representative at the time, in which he was 
informed of the requirements needed to reopen a claim based 
on new and material evidence.  



In the above-noted letter, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  

The Board notes that the veteran was informed in a December 
2006 Supplemental Statement of the Case on disability ratings 
and effective dates, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate the claim.  VCAA also requires 
VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, VA's 
duty to assist the veteran in the development of his claim 
is not triggered unless and until a claim is reopened.  
See 38 U.S.C.A. § 5103A.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim, including at 
his February 2007 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that any 
such omission to be harmless.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).



Law and Regulations

In general, unappealed rating decisions and Board 
decisions are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  A final decision cannot be reopened unless new 
and material evidence is presented.  Pursuant to 
38 U.S.C.A. § 5108, VA must reopen a finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See 
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes 
of reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence 
is new and material, "credibility" of newly presented 
evidence is to be presumed unless evidence is inherently 
incredible or beyond competence of witness).

"If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, [VA] 
shall reopen the claim and review the former disposition 
of the claim."  See Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 
200 (1994).  

There has been a regulatory change with respect to new and 
material evidence, which applies prospectively to all 
claims made on or after August 29, 2001.  See 38 C.F.R. § 
3.156(a).  

Because the veteran filed his request to reopen his claim 
after August 2001, the current version of the law is 
applicable in this case.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unsubstantiated fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  

In pertinent part, 38 U.S.C.A. § 5303(a) (West 2002) 
provides that the discharge of any person from the Armed 
Forces on the basis of an absence without authority from 
active duty (AWOL) for a continuous period of at least 180 
days if such person was discharged under conditions other 
than honorable, unless such person demonstrates to the 
satisfaction of the VA Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized 
absence, shall bar all rights of such person under laws 
administered by the Secretary based upon the period of 
service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553 (West 2002).  See also 38 C.F.R. § 3.12(c)(6) (2006).

In determining whether compelling circumstances warranted 
the prolonged unauthorized absence, the length and 
character of service exclusive of the period of the 
unauthorized absence will be considered.  This period 
should generally be of such quality and length that it can 
be characterized as honest, faithful and meritorious and 
of benefit to the nation.  Additionally, consideration may 
be given to reasons offered by the claimant including 
family emergencies or obligations.  These reasons should 
be evaluated in terms of the person's age, cultural 
background, educational level, and judgmental maturity. 
Consideration should be given to how the situation 
appeared to the person himself or herself and not how the 
adjudicator might have reacted.

Hardship or suffering incurred during overseas service, or 
as a result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
The existence of a valid legal defense that would have 
precluded conviction for absence without leave is also a 
factor to be used in determining whether there are 
compelling circumstances to warrant the prolonged 
unauthorized absence.  38 U.S.C.A. § 5303 (West 2002); 38 
C.F.R. 
§ 3.12(c)(6)(i-iii) (2006).

Moreover, if it is established to the satisfaction of the 
Secretary that a person in the Armed Forces was insane at 
the time of the commission of the offense leading to the 
discharge, then such person will not be barred from 
receiving benefits administered by the Secretary based 
upon the period from which such person was separated.  38 
U.S.C.A. § 5303(b) (West 2002); 38 C.F.R. § 3.12(b) 
(2005); see also 38 C.F.R. § 3.354 (2006) (defining 
insanity for purposes of determining cause of discharge 
from service). 

Importantly, an honorable or general discharge awarded 
under one of the following programs does not remove any 
bar to benefits imposed by 38 C.F.R. 
§ 3.12(c): (1) The President's directive of January 19, 
1977, initiating further action with respect to 
Presidential Proclamation 4313 of September 16, 1974, or 
(2) the Department of Defense's Special Discharge Review 
Program effective April 5, 1977, or (3) any discharge 
review program implemented after April 5, 1977, and not 
made applicable to all persons administratively discharged 
or released from active military, naval or air service 
under other than honorable conditions. 38 C.F.R. § 3.12(h) 
(2006).

As noted under 38 C.F.R. § 3.12(h), the appellant's 
upgraded discharge (made under the Department of Defense 
Special Discharge Review Program) does not, in and of 
itself, remove a bar to benefits imposed by 38 C.F.R. § 
3.12(c).  See also 38 U.S.C.A. § 5303(a) (West 2002).  

Factual Background

The issue of entitlement to VA benefits based on a period of 
service from January 1968 to July 1971 was originally denied 
by the RO in November 1971 and June 1981 because the veteran 
was AWOL for more than 180 days between December 1970 and 
June 1971 without compelling circumstances to warrant being 
AWOL.  The Board concluded in October 1991 that new and 
material evidence showing compelling circumstances had not 
been presented.

Previously Considered Evidence

The evidence on file at the time of the October 1991 Board 
decision consisted of the veteran's service medical and 
personnel records, Defense Department Forms 214 showing an 
upgrade in service from conditions other than honorable to 
under honorable conditions, a VA hospital report for 
February and March 1981, an April 1981 personal hearing 
transcript, private medical records dated from January 
1986 to November 1988 showing back pain and depression, 
and statements by and on behalf of the veteran.

The veteran testified in April 1981 that he went AWOL from 
December 1970 to June 1971 because he needed to make money 
to help support his pregnant girlfriend.

Evidence Received Since October 1991

Additional evidence received since October 1991 consists 
of VA treatment records dated from October 2001 to July 
2006, private medical reports dated in October 2004, an 
article on Agent Orange received by VA in May 2006, an 
August 2006 statement from J.A.R., an article on VA 
received in December 20006, a transcript of the veteran's 
February 2007 personal hearing, and written statements by 
and on behalf of the veteran.  

Analysis

The issue of entitlement to VA benefits based on a period of 
service from January 1968 to July 1971was last denied by the 
Board in October 1991 because no new and material evidence 
had been presented showing compelling circumstances for the 
veteran's being absent without official leave (AWOL) for more 
than 180 days between December 1970 and June 1971.    

As discussed, in order for the veteran's claim to be 
reopened, new and material evidence must be of record.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes 
that there must be new and material evidence as to any aspect 
of the veteran's claim that was lacking at the time of the 
last final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  Consequently, there would 
need to be some new evidence that would serve to show 
compelling circumstances for the veteran's being AWOL for 
more than 180 days between December 1970 and June 1971.  

According to a July 2006 VA treatment record, the veteran 
reported experiencing severe stress in Vietnam that resulted 
in PTSD.  This record, prepared by a psychiatrist, also notes 
that the veteran went AWOL in service due to his PTSD.  
According to this report, during his time AWOL, the veteran 
stayed in a motel for a month detoxing, dissociating, and 
reliving combat; he was noted to be "scared to death."  

This July 2006 VA treatment record, as well as the veteran's 
testimony and a lay statement submitted on his behalf, is new 
and material evidence with respect to the issue of showing 
compelling circumstances for the veteran's period of AWOL.  
This evidence was not previously of record, it bears directly 
and substantially upon the specific matter under 
consideration, and it raises a reasonable possibility of 
substantiating the claim.  

Therefore, the Board finds that the claim for VA benefits 
based on a period of service from January 1968 to July 1971 
is reopened.  


ORDER

As new and material evidence sufficient to reopen the claim 
of VA benefits based on a period of service from January 1968 
to July 1971 has been submitted, the appeal is allowed to 
this extent, subject to further action as discussed 
hereinbelow.    


REMAND

The Board has found that the veteran has submitted new and 
material evidence to reopen his claim for VA benefits based 
on a period of service from January 1968 to July 1971.  

While the evidence on file is sufficient for reopening the 
claim, because its credibility is to be presumed under 
Justus, it appears to be based primarily on the subjective 
history provided by the veteran and does not take into 
consideration the other evidence on file.  Consequently, it 
does not contain adequate supporting rationale for a grant of 
the benefits sought.  

Accordingly, the claim for VA benefits based on a period of 
service from January 1968 to July 1971 must be considered by 
the RO on a de novo basis prior to any further action by the 
Board.  Curry v. Brown, 7 Vet. App. 59, 67 (1994); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Accordingly, the reopened claim is REMANDED to the AOJ for 
the following action:

1.  The AOJ should determine whether any 
additional actions are required in this 
case prior to adjudication on a de novo 
basis.  

2.  The AOJ must then adjudicate the 
veteran's claim for VA benefits based on 
a period of service from January 1968 to 
July 1971 based on all of the evidence on 
file.  If the benefit sought on appeal 
remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case, to include all applicable VA laws 
and regulations.  The veteran and his 
representative must then be given an 
appropriate opportunity to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).  



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


